DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1-3 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-3 have been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive.  Regarding Claims 1-3, Applicant argues that the prior art previously disclosed by the Applicant, Heisei, does not disclose second automatic tool changers.  Without conceding the Applicant’s arguments, Examiner notes this limitation was not present in the previously submitted claims examined and rejected in the most recent office action.  The Applicant further argues that Heisei fails to disclose “automatic tool changers moves the divided tools to be pressed on the respective first set of divide tools.  Again, Examiner notes that this limitation was not present in the previously examiner claims, however this limitation is similar to the previously recited claim limitations, in that the automatic tool changers are configured to cause the divided tools to abut on the previously attached divided tools, and, as noted below in the 35 USC 103 Claim Rejections of Claims 1-4, Heisei does disclose this similar limitation, and that the amended claim limitations have been interpreted as being synonymous with the previous limitations, and therefore rejected under Heisei. 
Applicant further argues that Heisei fails to disclose detecting the torque of a servomotor.  Examiner notes, that, as stated in the Claim Rejections in the most recent office action, and as stated below, combined Heisei/Nagakura does teach detecting the torque of a servomotor.  Applicant argues that the purpose of detecting the torque, as taught by combined Heisei/Nagakura is not the same as claimed, and therefore the rejection is improper.  Examiner respectfully disagrees and notes that the control of a servomotor by use of torque is well known in the art, as evidenced by at least Nagakura, and the purpose for sensing the torque and thus controlling the servomotor creating the torque is irrelevant to the actions of sensing and controlling.  Once sensed, the torque value may be made of use by a skilled artisan, to the extent required to satisfy the needs of the device or method. 
Applicant further argues that Nagakura fails to teach securing a first set of divide tools in a non-movable state.  Examiner notes that it is the combined Heisei/Nagakura, and not Nagakura singly, which has been cited in the most recent office action to reject the claim limitations and that the limitation “securing a first set of divided tools in a non-movable state “was not present in the previously examined claims.  However, as stated below, combined Heisei/Nagakura does teach the limitations claimed. 
Additionally, new grounds of rejection is made in view of claim amendments to Claims 1-3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Heisei (JP 2591415), hereinafter Heisei, in view of Nagakura (JPH 0353047) hereinafter Nagakura.  Examiner notes the paragraph and line numbers cited refer to the English translation of the Japanese prior art. 
Regarding Claim 1, Heisei discloses a divided tool attachment method for attaching a plurality of divided tools to tool attachment portions of a press brake using first automatic tool changers (11) (Para [0001], Ln 1-3; as illustrated in at least Fig 2) and second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4), the divided tool attachment method comprising: 
(a) attaching different divided tools (18) (Para [0012], Ln 3) & (19) (Para [0024], Ln 1) to the tool attachment portions (7) (Para [0012], Ln 8) using the first (11) (Para [001 0], Ln 15) and second (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4) automatic tool changers  in proximity to previously attached divided tools already attached to the tool attachment portions (as illustrated in at least Fig 2); 
(b) relatively moving the attached different divided tools toward the previously attached divided tools using the first automatic tool changers by moving the first automatic tool changers with a servomotor in a left-right direction (Para [0016], Ln 7-14 describes the motion of the first automatic tool changers; Examiner notes the forward/backward motion disclosed has been interpreted as right/left, consistent with the drawing, Fig 2), and causing the different divided tools to be pressed on the previously attached divided tools (Para [0012], Ln 15) (Para [0016], Ln 10-12) which are secured in a non-movable state by the second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4). 
Examiner notes the limitation “causing the different divided tools to be pressed on” of Claim 1, Ln 10-11 and Claim 2, Ln 11 has been interpreted to mean the first tools abut the second tools, consistent with the SPECIFICATION, Para [0009], Ln 11-13. 
Heisei further discloses a detecting apparatus for detecting the position of the divided tools (Para [0021], Ln 1). Heisei is not explicit to detecting torque. 
Nagakura teaches a press brake (Para "Patent Claims", Ln 1) having an apparatus for sensing the torque (Para "Patent Claims", Ln 21) of a servomotor (Para "Patent Claims", Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor.  Nagakura further teaches the use of a setting value set in advance (Para "Example", Ln 38-41) used to detect the torque of the servomotor and thus the position of the servomotor and the load moved by it (Para "Example", Ln 51-57).  Examiner notes the movement of a load by a servomotor, controlled by a controller, using a preset torque value, is analogous to moving the press tooling in a left-right direction, as disclosed by Heisei, (-U-) (as illustrated in Fig 2), by the servomotor using a detection apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to replace the sensing apparatus disclosed by Heisei to detect the position of the tools moved by the servomotor, with the torque sensor, to determine the position of the tools moved by the servomotor, taught by Nagakura, in a case in which a torque of a servomotor for moving the automatic tool changers in a left-right direction has reached a setting value set in advance and stopping the movement of the different divided tools, in order to protect the servomotor from damage due to overloading. 
Regarding Claim 2, Heisei discloses a divided tool attachment method for attaching a plurality of divided tools to tool attachment portions of a press brake using first automatic tool changers (11) (Para [0001], Ln 1-3; as illustrated in at least Fig 2) and second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4), the divided tool attachment method comprising: 
(a) attaching the plurality of divided tools (18) (Para [0012], Ln 3) & (19) (Para [0024], Ln 1) to the tool attachment portions (7) (Para [0012], Ln 8) using first (11) (Para [0001], Ln 1-3; as illustrated in at least Fig 2) and second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4); 
(b) pressing a divided tool on a first end of the plurality of divided tools in the left-right direction toward a divided tool on the a second end of the plurality of divided tools in the left-right direction (-U-) (as illustrated in Fig 2) using the first automatic tool changers (Para [0010], Ln 15) by moving the first automatic tool changers with a servomotor in the left-right direction (Para [0016], Ln 7-14 describes the motion of the first automatic tool changers; Examiner notes the forward/backward motion disclosed has been interpreted as right/left, consistent with the drawing, Fig 2), and causing the plurality of divided tools to be pressed on each other after attaching the plurality of divided tools to the tool attachment portions (as illustrated in at least Fig 2), the divided tool on the second end of the plurality of divided tools being secured in a non-movable state by the second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4). 
Heisei further discloses a detecting apparatus for detecting the position of the divided tools (Para [0021], Ln 1 ).  Heisei is not explicit to detecting torque. 
Nagakura teaches a press brake (Para "Patent Claims", Ln 1) having an apparatus for sensing the torque (Para "Patent Claims", Ln 21) of a servomotor (Para "Patent Claims", Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor.  Nagakura further teaches the use of a setting value set in advance (Para "Example", Ln 38-41) used to detect the torque of the servomotor and thus the position of the servomotor and the load moved by it (Para "Example", Ln 51-57).  Examiner notes the movement of a load by a servomotor, controlled by a controller, using a preset torque value, is analogous to moving the press tooling in a left-right direction, as disclosed by Heisei, (-U-) (as illustrated in Fig 2), by the servomotor using a detection apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to replace the sensing apparatus disclosed by Heisei to detect the position of the tools moved by the servomotor, with the torque sensor, to determine the position of the tools moved by the servomotor, taught by Nagakura, in a case in which a torque of a servomotor for moving the automatic tool changers in a left-right direction has reached a setting value set in advance and stopping the pressing of the divided tool on the one end side toward the other side performed by the automatic tool changers, in order to protect the servomotor from damage due to overloading. 
Regarding Claim 3, Heisei discloses a press brake comprising: 
upper (2) and lower (3) (Para [001 0], Ln 6; as illustrated in Fig 2) tables including tool attachment portions (7) (Para [0012], Ln 8) for attaching divided tools (18) (Para [0012], Ln 3) & (19) (Para[0024], Ln 1); 
first automatic tool changers (11) (Para [0001], Ln 1-3; as illustrated in at least Fig 2) and second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4) capable of relatively reciprocating between tool storage portions (-U-) (as illustrated in Fig 2) and the tool attachment portions (as illustrated in Fig 2), in order to change detachable divided tools from the tool attachment portions (Para [0010], Ln 15), the first and second automatic tool changers configured to attach different divided tools to the tool attachment portions in proximity to previously attached divided tools already attached to the tool attachment portions (as illustrated in at least Fig 2).  Heisei further discloses the automatic tool changer moves the tools in a left-right direction (-U-) (as illustrated in at least Fig 2). 
Heisei is silent to a control device configured to compare a setting value set in advance with a detection value detected by the torque detecting unit. 
Nagakura teaches a press brake (Para "Patent Claims", Ln 1) having an apparatus for sensing the torque (Para "Patent Claims", Ln 21) of a servomotor (Para "Patent Claims", Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake, to replace the sensing device disclosed by Heisei, with the a torque detecting unit configured to detect a torque of a servomotor, as taught by Nagakura, in order to detect a torque of a servomotor, the servomotor configured to move the first automatic tool changers, in order to protect the servomotor from damage due to overloading. 
Nagakura further teaches a control device (22) (Para "Example", Ln 30) configured to compare a setting value set in advance with a detection value detected by the torque detecting unit and stop the movement of the servomotor when the detection value is equal to the setting value (Para "Example", Ln 52-54). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to add the control device, taught by Nagakura, configured to compare a setting value set in advance with a detection value detected by the torque detecting unit and stop the movement of the automatic tool changer, disclosed by Heisei, when the detection value is equal to the setting value, in order to automate the operation of the tool changes made by the servomotor controlled automatic tool changers. 
Examiner notes that combined Heisei/Nagakura is not explicit to the control of the second automatic tool changers (Heisei, 40) to secure the previously attached divided tools in a non-movable state (Heisei, Para [0014], Ln 6-7; as illustrated in at least Fig 4), however Heisei discloses the use of the second automatic tool changers, therefore control of the second automatic tool changers, and thus a control device, must have existed. 
Examiner notes that combined Heisei/Nagakura teaches control of the first automatic tool changers (Heisei, 11) to press the different divided tools on the previously attached divided tools by relatively moving the attached different divided tools toward the previously attached divided tools (Heisei, Para [0001], Ln 1-3; as illustrated in at least Fig 2).
Examiner notes that combined Heisei/Nagakura is not explicit to the control device configured stop the movement of the first automatic tool changers when the detection value is equal to the setting value, however controlling a servomotor would have been recognized by a skilled Artisan as controlling all aspects of the servomotor motion, including starting, accelerating, causing constant rotating motion, decelerating and stopping. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake taught by combined Heisei/Nagakura, to stop the movement of the first automatic tool changers when the detection value is equal to the setting value, in order to prevent damage to the tolling and ensure proper setup of the press brake prior to use. 

Regarding Claim 4, Heisei discloses a press brake comprising: 
upper (2) and lower (3) (Para [001 0], Ln 6; as illustrated in Fig 2) tables including tool attachment portions (7) (Para [0012], Ln 8) for attaching divided tools (18) (Para [0012], Ln 3) & (19) (Para[0024], Ln 1); 
first automatic tool changers (11) (Para [0001], Ln 1-3; as illustrated in at least Fig 2) and second automatic tool changers (40) (Para [0014], Ln 6-7; as illustrated in at least Fig 4) capable of relatively reciprocating between tool storage portions (-U-) (as illustrated in Fig 2) and the tool attachment portions (as illustrated in Fig 2), in order to change detachable divided tools from the tool attachment portions (Para [0010], Ln 15), the first and second automatic tool changers configured to attach different divided tools to the tool attachment portions along a left-right direction (-U-) (as illustrated in at least Fig 2). 
Heisei discloses control of the first automatic tool changers (11) to press the different divided tools on the previously attached divided tools by relatively moving the attached different divided tools toward the previously attached divided tools (Para [0001], Ln 1-3; as illustrated in at least Fig 2).  Heisei further discloses control of the first automatic tool changers to press the plurality of divided tools on each other by pressing the divided tool on the first end of the plurality of divided tools toward the divided tool on the second end of the plurality of divided tools (Para [0001], Ln 1-3; as illustrated in at least Fig 2). 
Examiner notes that Heisei is not explicit to the control of the second automatic tool changers (40) to secure the previously attached divided tools in a non-movable state (Para [0014], Ln 6-7; as illustrated in at least Fig 4), however Heisei discloses the use of the second automatic tool changers, therefore control of the second automatic tool changers, and thus a control device, must have existed. 
Heisei is silent to a control device configured to compare a setting value set in advance with a detection value detected by the torque detecting unit. 
Nagakura teaches a press brake (Para "Patent Claims", Ln 1) having an apparatus for sensing the torque (Para "Patent Claims", Ln 21) of a servomotor (Para "Patent Claims", Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake, to replace the sensing device disclosed by Heisei, with the a torque detecting unit configured to detect a torque of a servomotor, as taught by Nagakura, in order to detect a torque of a servomotor, the servomotor configured to move the first automatic tool changers, in order to protect the servomotor from damage due to overloading. 
Nagakura further teaches a control device (22) (Para "Example", Ln 30) configured to compare a setting value set in advance with a detection value detected by the torque detecting unit and stop the movement of the servomotor when the detection value is equal to the setting value (Para "Example", Ln 52-54). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to add the control device, taught by Nagakura, configured to compare a setting value set in advance with a detection value detected by the torque detecting unit and stop the movement of the automatic tool changer, disclosed by Heisei, when the detection value is equal to the setting value, in order to automate the operation of the tool changes made by the servomotor controlled automatic tool changers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ising (DE 3830488), hereinafter Ising. Ising teaches a press brake with divided tooling and a loading and unloading system for the press brake tooling. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725